DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 12/14/2020 have been considered by the examiner (see attached PTO-1449). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over NAMM et al. (US 2013/0324095) hereinafter referenced as NAMM in view of FARRAND et al. (US 10,255,792) hereinafter referenced as FARRAND.
As per claim 1, NAMM discloses ‘apparatus and method for dynamic call based user ID’ (title), comprising: 
determining that a wake word (read on ‘spoken words’ identifying ‘a current user’, such as ‘command’, ‘engine20’, ‘rescue12’, in a broad sense, light of the specification: p44) has been received by an over-the-air transmission (read on ‘voice transmission’ or ‘audio communication’ including ‘wireless’) from a caller (read on ‘calling subscriber unit’ or user of it), wherein the wake word comprises a call sign (read on ‘spoken call sign’ with ‘speech pattern’ or ‘phonetic representation’ corresponding to the ‘spoken word(s)’ of a ‘user/subscriber’), (Figs. 1, 3, p11-p17, p40); 
determining that a user has not responded (read on ‘unresponsive user’, or ‘the call was not received and not acknowledged’, or ‘missed a group call’, in a broad sense) to the over-the-air transmission comprising the wake word (same above) (Fig. 4, p11-15, p40).
It is noted that NAMM discloses the determination that the user has not responded to the over-the-air transmission (as stated above), but in response to it, NAMM’s disclosure is different from the claimed feature of “providing sensor data to the caller.”  However, the same/similar concept/feature is well known in the art as evidenced by FARRAND who discloses ‘security monitoring and control’ (title), comprising receiving (providing) ‘sensor data’ (C17-Ll4-17), providing ‘user status’ indicating ‘the user did not provide a satisfactory response’ and/or ‘the situation’ based on ‘sensor data, critical event, lack of user response’, and ‘alert response’ including ‘activating the microphone (also read on sensor) in one or more DECT phone 202 (to provide further sensor data)’ in the situation such as ‘lack of response from the user’ (Figs.2, 4-5, C19-L5-50).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of NAMM and FARRAND together by providing a mechanism of receiving (or sending) sensor data (and/or user status, alter response) in response to the situation/event /status of lack user response, as claimed, for the purpose (motivation) of offering  best opportunity to safely handle the situation presumed a user under duress or in danger  (FARRAND: C19-L19-33).  
As per claim 2 (depending on claim 1), NAMM in view of FARRAND further discloses “utilizing a digital assistant (read on ‘a subscriber unit’ with ‘speech recognition’, or ‘computing device 110’ as ‘smart phone’, or ‘smart phone 230’) to periodically remind (read on ‘alter’ or ‘indicate’ by using a ‘timer’) the user that the user has not responded to the call” (NAMM: p15, p43-p46; FARRAND: Fig1. 1-2, wherein, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of NAMM and FARRAND together by providing a mechanism of repletely sending/altering/ indicating (i.e. reminding) to a user an indication of missing a call by resetting/restarting the same timer when each timeout during no-user-response period/situation (i.e. periodically reminding user), as claimed, with the same purpose (motivation) as stated for claim 1, for which the implementation would be within the scope of capability of the skilled person in the art and the result would be predictable). 
 As per claim 3 (depending on claim 1), NAMM in view of FARRAND further discloses that “the wake word comprises a call sign (same above) that is a combination of identifying letters, letters and numbers, or words (such as ‘command’, ‘engine20’, ‘rescue12’) assigned to the user for use in communication” (NAMM: p11, p14-p17).
As per claim 4 (depending on claim 1), NAMM in view of FARRAND further discloses that “the sensor data (same above) comprises data from a body-worn sensor” (FARRAND: C3-L34-42, C7-L17-40, wherein the data from ‘computing device’ as ‘wearable’ or ‘headset’ with ‘sensors’ is read on the claim).
As per claim 6 (depending on claim 1), NAMM in view of FARRAND further discloses “learning (read on establishing, registering and/or saving) a current call sign for a user (read on ‘a subscriber/user call sign’ or ‘speech pattern’ of a ‘subscriber/user’); and assigning (or reassigning) the wake word (same stated for claim 1, such as ‘spoken words’) to the current call sign for the user (same above)” (NAMM: p11-p16, p30-p35, p41, wherein, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that establishing/registering/saving a call sign and assigning a spoken word to it for a user/subscriber for previously dynamic operation/process of calls (such as for registering/establishing/saving a new call sign for a user/subscriber) would be the same as or similar to the operation/process for a current call, for which the implementation would be within the scope of capability of the skilled person in the art and the result would be predictable).
As per claims 12-15, they recite an apparatus.  The rejection is based on the same reasons described for claims 1-4 respectively, because the apparatus claims and method claims are related as apparatus and method of using same, with each claimed element's function corresponding to the claimed method step. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over NAMM in view of FARRAND as applied to claim 4, and further in view of D’EVLYN et al. (US 2005/0282518) hereinafter referenced as D’EVLYN.
As per claim 5 (depending on claim 1), even though NAMM in view of FARRAND discloses “the body-worn sensor” (as state above) and several ‘network interfaces 220-225’ as serve as ‘sensors’ including (Fig. 2, FARRAND: C7-L17-40, C9-L17-29), NAMM in view of FARRAND does not literally disclose comprising “part of a personal-area network (PAN).”  However, the same/similar concept/feature is well known in the art as evidenced by D’EVLYN who discloses ‘system and method for amending instructions for emergency auxiliary services following an emergency services request’ (title), comprising ‘personal area new work such as Blue Tooth or 802.15’ (p30, p79). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of NAMM, FARRAND and D’EVLYN together by providing a mechanism of using network interfaces as serve as sensors comprising part of a personal area new work, as claimed, for the purpose (motivation) of improving a emergency service provider system  (D’EVLYN: p31).  It is also noted that FARRAND disclose the network interfaces including ‘Bluetooth’ and/or ‘IEEE 802.15’ (FARRAND: C7-L17-40, C9-L17-29) that inherently/actually is a personal-area network (PAN) (according to D’EVLYN), so that the rejection could be down by combined teachings of only NAMM and FARRAND (without D’EVLYN) with the same/similar motivation/obviousness for the combination as stated for claim 1.  

Claims 7-9 and 11 re rejected under 35 U.S.C. 103 as being unpatentable over NAMM in view of FARRAND and NICHOLSON et al (IDS: US 2015/0074524) hereinafter referenced as NICHOLSON.
As per claim 7, the reject is based the same reason(s) described for claims 1-2, because the claim recites/includes the same/similar limitations as claims 1-2 (based on a broad interpretation of “wake work”), except additional limitation regarding that the “digital assistant will wake upon receiving the call sign.”  However, the same/similar concept/feature is well known in the art as evidenced by NICHOLSON who discloses ‘management of virtual assistant action items’ (title), comprising ‘activating’ or ‘wake’ a ‘virtual assistant (VA)’ (also read on digital assistant) via ‘use of audio input data’ including ‘VA’s “name” or other predetermined word or phrase’ such as ‘Smartphone…’ so as to process related ‘command’ (p2, p30-p33).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of NAMM, FARRAND and NICHOLSON together by providing a mechanism of not only associating a spoken/predetermined word/phrase/name with user call sign but also using it to activate/wake up a corresponding VA (such a smartphone) to process/operate related/further command/action (such as receiving a call sign), as claimed, for the purpose (motivation) of improving an emergency service provider system  (D’EVLYN: p31). 
As per claim 8 (depending on claim 7), the reject is based the same reason described for claim 1, because the claim recites/includes the same/similar limitation (i.e. limitation component 3) of claim 1.
As per claims 9 and 11 (depending on claim 7), the reject is based the same reason described for claims 4 and 3 respectively, because the claims recite/include the same/similar limitations as claims 4 and 3 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
November 5, 2022
/QI HAN/Primary Examiner, Art Unit 2659